Citation Nr: 1823321	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for brain damage.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified during a hearing before the Board in October 2013.  A transcript of the hearing is of record.

In June 2015, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further development.  After completing additional development, the AOJ continued the denial of the claim (as reflected in the January 2016 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board remanded this matter to the AOJ for a second time in May 2016 for further development.  After conducting additional development, the AOJ continued the denial of the claim (as reflected in the April 2017 SSOC) and returned this matter to the Board for further appellate consideration.

In August 2017, the Board remanded this matter to the agency of original jurisdiction (AOJ) AO for further development.  After completing additional development, the AOJ continued the denial of the claim (as reflected in the January 2018 SSOC) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran does not have a current disability due to brain damage or residuals related to brain damage.


CONCLUSION OF LAW

The criteria for service connection for brain damage are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A VA letter dated in November 2011 satisfied the duty to notify provisions prior to the initial AOJ decision in October 2012 with respect to the service connection claim on appeal.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations dated in May 2013, Social Security Disability medical records, private treatment records to include records at a correctional facility, lay statements from the Veteran, and a transcript of the October 2013 Board hearing.  

The May 2013 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiners discussed the relevant evidence of record and documented the results of the evaluation.  Following the above, the examiners provided medical opinions with respect to whether the Veteran had a current diagnosis of brain damage and included explanations in support of such opinions.  Based on the foregoing, the Board finds the VA examinations are adequate for adjudication purposes.

As noted above, the Veteran has also had an opportunity to testify at a personal hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the hearing focused on the elements necessary to substantiate the claim and the VLJ specifically noted that to nexus evidence is necessary in order for the Veteran to substantiate his service connection claims.  During the hearing, the VLJ also sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that could substantiate the claim.  Moreover, the Board subsequently sought further development of the claim in June 2015, May 2016, and August 2017, as a result of which additional evidence was added to the claims file.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Accordingly, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This issue was remanded in June 2015 to obtain and associate with the claims file outstanding Social Security Disability medical records.  The Veteran's Social Security Disability medical records were associated with the claims file in July 2015.  The Board remanded the claim again in May 2016 to obtain a VA examination of the Veteran.  The Board noted that although a number of the Veteran's symptoms have been attributed to his current psychiatric disorder, he should be afforded with neurological and neuropsychiatric examination to determine whether any type of brain damage or cognitive impairment could potentially be related to his diagnosed pneumonia in service.  The RO scheduled the Veteran for a VA examination in October 2016 and January 2017; however, the Veteran failed to appear at both examinations.  This issue was remanded for a third time in August 2017 to reschedule the VA examinations as the Board observed that the Veteran updated his address in October 2016 and it appeared that both notifications were not sent to the most recent address of record.  The Board also noted that the evidence in the electronic claims file reflects that the Veteran had been incarcerated since May 2017, however, that did not negate the VA's statutory obligation to assist in the development of his claim.  The evidence reflects that the RO contacted the correctional facility at which the Veteran was located and made the arrangements for the Veteran to attend a hearing in January 2018.  There was notation of record that the Veteran failed to appear at hearing, because the Veteran did not have funding for transportation according to the correctional facility.  The Board finds that the RO made adequate efforts to obtain a VA examination of the Veteran.  The RO associated with the claims file the Veteran's medical records from  the correctional facility.  Accordingly, the Board finds that there has been substantial compliance with the June 2015,, May 2016, and August 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Analysis

The Veteran contends that he currently has brain damage that is related to active military service.  Specifically, he asserts that his in-service pneumonia resulted in extreme fevers which subsequently caused the development of brain damage and ongoing cognitive problems, to include memory loss, difficulty concentrating, and in inability to express his thoughts in writing without help from others.  See November 2011 Veteran statement.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted above, in determining whether the Veteran is entitled to service connection, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  In this case, the Veteran's service treatment records show that the Veteran does not have a current diagnosis of brain damage or any residuals associated with any brain damage that may have occurred from high fevers from pneumonia during active military service.  In fact, there are numerous VA treatment records that document that the Veteran's memory and cognition were grossly intact.  See VA treatment records dated in December 2015, December 2012, August 2012, July 2012, January 2012, and November 2011.  A July 2016 VA treatment record documents that a neurological examination was negative for headaches, dizziness, seizures, and memory loss.

The Veteran was provided with a VA examination in May 2013.  The VA examiner determined that there was no current diagnosis of brain damage.  The examiner explained that a review of the Veteran's service treatment records indicated that the Veteran was admitted to the hospital with viral pneumonia in January 1973.  He had a fever of 103.4 degrees at the time of admission.  The discharge summary did not mention the Veteran having any episode of hypoxia, unconsciousness, convulsions, or any other factors leading to possible brain damage.  Furthermore, medical records since that time and current VA treatment records are silent for condition of brain damage or any treatment received for brain damage.  The Board finds this medical opinion is probative as to whether the Veteran has brain damage as the May 2013 VA examiner provided a clear explanation in support of the medical opinion based on a review of the record and evaluation of the Veteran.  A May 2013 VA mental health examiner also determined that the Veteran was not found to have brain damage.  She noted that according to the general medical report, there was no evidence of brain damage from pneumonia nor was there evidence of significant cognitive impairment.  The examiner noted that the Veteran had mild memory loss related to his psychiatric disorders.  Furthermore, the Board finds it persuasive that the claims file does not contain any competent medical opinion to the contrary.  

Moreover, although the Veteran is competent to report experiencing problems with memory, concentration, and writing, the question of whether these symptoms are due to high fevers from pneumonia in service relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his symptoms are not competent.

In conclusion, the preponderance of the evidence shows that the Veteran does not have a current disability due to brain damage or residuals of brain damage.  Congress specifically limits entitlement for service-connected disease or injury to cases where an in-service disease or injury has resulted in a disability.  Accordingly, the Veteran's claim of entitlement to service connection for brain damage is not warranted.


ORDER

Service connection for brain damage is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


